Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 1of8

EXHIBIT B

COMPLAINT TO TRANS UNION, LLC
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 2 of 8

IN THE CIRCUIT COURT FOR BALTIMORE CITY, MARYLAND
LAKISHA BROWN
537 N. Carrollton Ave #2
Baltimore, MD 21223
Plaintiff,

Civil Case_No. _

 

V:

 

EQUIFAX INFO. SRVCS. LLC
Serve: The Corporation Trust Inc.
2405 York Road, Suite 201

Lutherville Timonium, MD 21093

Defendant,
EXPERIAN INFO. SOLS. INC.
Serve: CSC-Lawyers Incorp. Srvc. Co.
7 Saint Paul Street, Suite 820
Baltimore, MD 21202

Defendant,

TRANS UNOM: LLC

 

See ee ee ee ee ee ee ee ee ee ee ee ee ee Oe

Defendant.

 

COMPL A DE D
COMES NOW the Plaintiff, LaKisha Brown, (hereafter the “Plaintiff’) and for her
complaint against the Defendants Equifax Information Services, LLC (“Equifax”), Experian
Information Solutions, Inc. (“Experian”) and TransUnion, LLC (“TransUnion”), she alleges as

follows:
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 3 of 8

1. This is an action for actual, statutory and punitive damages, costs and attorney’s
fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 ef seq. ("FCRA").
PARTIES TO THIS ACTION
ae LaKisha Brown is an individual living in Baltimore City, Maryland and a
“consumer” and/or “person” as defined by the FCRA, 15 U.S.C. §§ 1681(b) and 1681(c).
3. Defendant Equifax is a credit reporting agency that operates throughout the United
States, including the state of Maryland.
4, Defendant Experian is a credit reporting agency that operates throughout the United
States, including the state of Maryland.
3. Defendant TransUnion is a credit reporting agency that operates throughout the
United States, including the state of Maryland.
FACTUAL ALLEGATIONS
6. In 2019, Ms. Brown viewed her credit reports and discovered two erroneous

medical collections being reported by Wakefield Associates (“Wakefield”) and Transworld

Systems, Inc. (“Transworld”).

7. ° Both Wakefield and Transworld are unreliable sources of information.

8. Wakefield claimed to be collecting on a medical debt originating from CEP
America.

9. Transworld claimed to be collection on a medical debt originating from St. Agnes.

10. Plaintiff had not incurred a medical debt, or she paid any incurred medical debt with

CEP America and St. Agnes Hospital.
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 4 of 8

11. Wakefield and Transworld have a history of furnishing inaccurate information to
Defendants, including reporting debts that do not exist or debts that have been paid.

12. Although the Defendants know Wakefield and Transworld are unreliable sources of
information, the Defendants parrot the information they receive from them.

13 Plaintiff.disputed the Wakefield.and Transworld -collections-with the-Defendants.—

 

14. The Defendants did not forward notice of Plaintiff’s dispute to the furnishers.

15. The Defendants did not conduct an investigation of Plaintiff’s dispute.

16. The Defendants did not send notice of its dispute results to Plaintiff.

17. Defendants published inaccurate credit reports to at least one third party.

18.  Atsome point, the inaccurate collections were removed from Defendants’ reports.

COUNT ONE: VIOLATION OF 15 U.S.C. § 1681¢e(b)

19. Plaintiff incorporates paragraphs | through 18.

20. Defendants’ reliance on debt collectors Wakefield and Transworld is not a
reasonable procedure to assure maximum possible accuracy in the preparation of Plaintiff’s credit
reports and credit files because Wakefield and Transworld are unreliable sources of information.

21. Defendants’ failure to consider information that it received from Plaintiff during the
preparation of their credit reports is not a reasonable procedure to assure maximum possible
accuracy in the preparation of Plaintiff’s credit reports and credit files because Wakefield and
Transworld are unreliable sources of information.

22. Defendants violated 15 U.S.C. § 1681e(b) by utilizing credit reporting procedures

that relied on unreasonable sources of information and failed to consider Plaintiff’s information.
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 5of8

23. As a result of the Defendant CRAs’ violations of 15 U.S.C. § 1681e(b), Plaintiff
suffered actual damages, including but not limited to: pecuniary expenses, loss of credit
opportunity, damages to reputation, frustration, embarrassment, humiliation and other mental and
emotional distress.

24, The violations by the CRAs were willful, rendering each of the Defendants
individually liable for statutory and punitive damages, actual damages, costs and attorney’s fees in
an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, the
CRAs were negligent, which entitles Plaintiff to recover actual damages, statutory damages, costs
and attorney’s fees in an amount to be determined by the Court pursuant to 15 U.S.C. § 16810.

1 U ; i(a

25. Plaintiff incorporates paragraphs 1 through 24.

26. Defendants violated 15 U.S.C. § 1681i(a)(2)(A) by failing to notify Wakefield and
Transworld that Plaintiff disputed the information furnished by them.

27. Defendants violated 15 U.S.C. §§ 1681i(a)(1)(A) and 1681i(a)(4) by failing to
consider all the relevant information provided by the Plaintiff and conducting a reasonable
reinvestigation of his dispute.

28. Defendants violated 15 U.S.C. § 1681i(a)(5)(A) by failing to delete disputed
information that they did not verify as accurate or complete.

29. Defendants violated 15 U.S.C. § 1681i(a)(5)(A) by failing to delete disputed
information that they did not verify as accurate or complete.

30. Defendants violated 15 U.S.C. § 1681i(a)(6)(A) by failing to provide Plaintiff with

the results of Defendants’ reinvestigation of her dispute(s).
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 6 of 8

31. | The Defendants have virtually no policies, practices or procedures to investigate a
consumer’s dispute, much less review and consider the relevant information provided by the
consumer as a part of a reinvestigation.

32. Although the Defendants are required to both investigate the consumer dispute

_______pursuant-_to_section_1681i(a)(1)-and_forward_-notice_of_the-dispute—to -the—furnisher—pursuant—to

 

 

section 1681i(a)(2), the policies, practices and procedures of the Defendant CRAs are designed to
only comply with § 1681i(a)(2).

33, Despite the plain language of section 1681i(a)(1)’s language to conduct a
reinvestigation, the Defendant CRAs have enacted policies, practices and procedures that rely on
the furnisher’s response to a consumer’s dispute instead of the CRAs conducting their own
reinvestigation.

34. And in instances, such as here, where the Defendants fail to comply with section
1681i(a)(2), no investigation is conducted at all because the Defendants rarely, if ever conduct an
independent investigation, and the furnisher does not investigate the dispute because the
Defendants failed to provide them with notice of the dispute.

35. Because the Defendants almost never conduct an investigation to determine
whether the disputed information is accurate, complete or verifiable, the Defendants never obtain
evidence to establish or confirm the accuracy or completeness of the disputed information as
required by sections 1681i(a)(1)(A) and 1681i(a)(5)(A).

36. Accordingly, the Defendants violated 15 U.S.C. §§ 1681i(a)(1)-(5) by failing to

properly respond to Plaintiff’s disputes.
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 7 of 8

37. As a result of the CRAs’ violations of 15 U.S.C. §§ 1681i(a)(1)-(6), Plaintiff
suffered actual damages, including but not limited to: out-of-pocket and/or pecuniary costs, loss of
credit opportunity, damage to reputation, frustration, embarrassment, humiliation and other mental
and emotional distress.

38, The violations by the Defendants were willful, rendering each of them individually
liable for statutory and punitive damages, actual damages, costs and attorney’s fees pursuant to 15
U.S.C. § 168In. In the alternative, the CRAs were negligent, which entitles Plaintiff to recover
actual damages, statutory damages, costs and attorney’s fees pursuant to 15 U.S.C. § 1681o.

COUNT THREE: VIOLATIONS OF 15 U.S.C. § 1681g(a

39. Defendant Equifax failed to furnish Plaintiffs credit report on September 20, 2019.

40. Defendant Equifax’s failure to furnish Plaintiff with her credit report was a violation
of 15 U.S.C. § 1681g(a), which requires a CRA to timely disclose all information in the Plaintiffs
credit file after receiving a request from Plaintiff for such information.

41. Plaintiff suffered anxiety and frustration as a result of Defendant Equifax’s failure
to furnish Plaintiff with her credit report.

42. Defendant Equifax’s failure to furnish Plaintiff’s credit report was intentional or
reckless, rendering Equifax liable for punitive damages pursuant to 15 U.S.C. § 1681n. In the
alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

43. Plaintiff is entitled to recover actual damages, statutory damages, and costs from
Defendant in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and § 168lo.

LBY E E

44. Plaintiff demands a trial by jury of any and all issues triable in this action.
Case 1:21-cv-01954-ELH Document 4 Filed 08/04/21 Page 8 of 8

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff seeks a judgment against the Defendants for actual and/or
statutory damages and punitive damages; and for attorneys’ fees and costs, and such other specific

or general relief the Court does find just and appropriate.

 

 

Respectfully submitted,

LAKISHA BROWN

/s/ Quinn B, Lobato
Quinn B. Lobato, Esq
210 Grisdale Hill
Riva, MD 21140
Tel: (240) 305-4770
Email: quinn.lobato@gmail.com

Attorney for Plaintiff LaKisha Brown
